Citation Nr: 0527435	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  04-05 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boise, Idaho



THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from January 1942 to November 
1945 and from May 1946 to May 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 RO rating decision which found 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
chronic low back strain, secondary to congenital anomaly.  

This case has been advanced on the Board's docket by reason 
of the veteran's advanced age.  See 38 U.S.C.A. § 7107(a)(2); 
38 C.F.R. § 20.900(c).

In a March 2003 memorandum, received in April 2003, the 
veteran's representative submitted a claim that clear and 
unmistakable error (CUE) had been committed in "VA's 
decision to deny SC for all of his medical conditions 
associated with his back condition to include arthritis since 
the filing of his initial claim after separation from 
service".  By February 2004 rating decision, the RO 
concluded that there was no CUE committed in the July 1952 
rating decision.  The RO so notified the veteran and his 
representative by letter that month, attaching a copy of the 
rating decision and notice as to his appellate rights, and 
advising him that he should file a notice of disagreement 
(NOD) within one year if he wished to appeal.   The veteran 
has not filed an NOD as to that rating decision, and thus 
this matter is not before the Board on appeal.  


FINDINGS OF FACT

1.  In July 1952, the RO issued a rating decision which 
denied service connection for arthritis of the spine and 
denied service connection for fusion of the 4th and 5th lumbar 
vertebrae, a congenital disorder causing deformity.  The 
veteran did not appeal, and the July 1952 rating decision 
became final.

2.  In September 1964, the RO issued a rating decision which 
found that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for 
chronic low back strain, secondary to a congenital anomaly, 
and essentially denied the veteran's request to reopen.  The 
veteran did not appeal, and the September 1964 rating 
decision became final.

3.  In a December 1993 letter, the RO found that the veteran 
had not submitted new and material evidence to reopen a claim 
for service connection for a disorder of the spine, and 
denied the veteran's request to reopen.  The veteran did not 
appeal the RO's December 1993 decision, and it became final.  
That was the last final disallowance of the veteran's claim.  

4.  Received in September 2002 was the veteran's claim for 
service connection for his back disorder, which the RO 
interpreted as an application to reopen the claims for 
service connection for chronic low back strain, secondary to 
a congenital anomaly, and for arthritis of the back.  The 
veteran then perfected appeals as to two issues, i.e., 
whether new and material evidence had been submitted to 
reopen claims of entitlement to service connection for both 
issues.

5.  Evidence received since the December 1993 RO decision is 
new, but does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The December 1993 RO decision, which found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a disorder of the 
spine, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d) (2005).

2.  Evidence received since the December 1993 RO decision is 
not new and material, and the veteran's claim for service 
connection for a low back disability may not be reopened.  38 
U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

The RO sent the veteran a notice letter in October 2002, as 
well as a statement of the case in December 2003 and a 
supplemental statement of the case in February 2004.  Any 
defect with regard to the timing and content of the notices 
to the veteran was harmless because of the thorough and 
informative notices provided throughout the adjudication of 
the claim, and all the RO's notice documents must be read in 
the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, at 125.  Thus, VA 
has satisfied its duty to notify the veteran.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  With regard to records, the Board 
notes that VA has obtained VA treatment records for the 
veteran, per his instructions, from the Salt Lake City VAMC.  
With regard to a VA examination, pursuant to 38 C.F.R. 
§ 3.159(c)(4)(iii) a VA examination is not necessary in this 
matter because, as discussed below, new and material evidence 
has not been presented.  Thus, the Board finds that VA has 
satisfied the duty to assist in this matter.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to notify 
the appellant in apprising him as to the evidence needed, and 
in assisting him by obtaining evidence pertaining to his 
claim.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

II.  Factual Background and Analysis

In July 1952, the RO issued a rating decision which denied 
service connection for arthritis of the spine and denied 
service connection for fusion of the 4th and 5th lumbar 
vertebrae, a congenital condition causing deformity.  The RO 
denied service connection for arthritis of the spine, based 
upon a finding that arthritis was not shown in service.  The 
RO denied service connection for fusion of the 4th and 5th 
lumbar vertebrae, a congenital condition causing deformity, 
finding that this disorder was a congenital condition and was 
not a disability under the law, and that there was no 
evidence to show that any disability was superimposed by 
service.  The veteran did not appeal, and the July 1952 
rating decision became final.  

In September 1964, the RO issued a rating decision which 
found that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for 
chronic low back strain, secondary to congenital anomaly, and 
denied the veteran's claim to reopen.  The veteran did not 
appeal, and the September 1964 rating decision became final.  

Received from the veteran in June 1993 was a statement in 
support of claim (VA Form 21-4138) in which he essentially 
requested that his claim for service connection for his 
spine, and for arthritis, be reopened.  In a September 1993 
letter, the RO advised the veteran that service connection 
for a condition of the spine had been denied in 1952 and that 
he was required to submit new and material evidence in order 
to reopen his claim.  After the veteran failed to respond, in 
a December 1993 letter, the RO found that the veteran had not 
submitted new and material evidence reopen the claim for 
service connection for a spinal disorder, and the RO denied 
his claim to reopen.  The veteran did not appeal the RO's 
December 1993 decision, and it became final.  This claim for 
service connection may be reopened only if new and material 
evidence is submitted.  

Received in September 2002 was the veteran's claim for 
service connection for his back disorder, which the RO 
interpreted as an application to reopen the claims for 
service connection for chronic low back strain, secondary to 
congential anomaly, and for arthritis of the back.  The 
veteran then perfected appeals as to both issues.  The RO, 
however, has grouped the two issues together, and has styled 
the issue as whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a low back disability.  In the Written Brief 
Presentation, it appears that the veteran's representative 
has attempted to raise a separate issue for service 
connection for low back strain.  However, since that issue 
has been encompassed in the issue on appeal, it will not be 
considered separately.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. §§ 5108, 
7105(c); Manio v. Derwinski, 1 Vet.App. 140 (1991).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Amendments were made to 38 C.F.R. § 3.156(a) as to the 
definition of new and material evidence, and are effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (now codified 
at 38 C.F.R. § 3.156(a)).  Since the appellant's current 
request to reopen his claim was filed in September 2002, the 
regulation as in effect from August 29, 2001, is for 
application.  In any event, however, the longstanding 
requirement that a previously denied claim may not be 
reopened and readjudicated unless, and until, there has been 
a finding that new and material evidence has been submitted, 
has not changed.




Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For 
purposes of the present case, the Board notes that congenital 
or developmental defects are not diseases or injuries within 
the meaning of the applicable legislation regarding service 
connection.  See 38 C.F.R. §§ 3.303(c), 4.9 (2004); see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  A precedent 
opinion, VAOPGCPREC 82-90 (July 18, 1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985)) in has held 
that a disease considered by medical authorities to be of 
familial (or hereditary) origin by its very nature pre-exists 
a claimant's military service, but could be granted service 
connection if manifestations of the disease in service 
constituted aggravation (i.e., permanent worsening) of the 
pre-existing condition.  The General Counsel opinion further 
held that a congenital or developmental defect, as opposed to 
a disease, may not be service connected because it is not a 
disease or injury under the law, although if a disease or 
injury were superimposed upon the developmental defect in 
service, the resultant disability may be service-connected.

When the claim was last finally denied by the RO in December 
1993, the evidence on file consisted of the service medical 
records (SMRs), several VA examinations, and the veteran's 
own statements.  These records showed that during his first 
period of active duty (January 1942 to November 1945) the 
veteran was examined upon entrance into service and prior to 
his discharge from service and was found to have no defects, 
and that his spine was clinically evaluated as normal.  On 
his entrance examination for his second period of service 
(May 1946 to May 1952) he was again found to have no defects, 
and his spine was clinically evaluated as normal.  In June 
1951 he complained of severe back pain when sitting or lying 
in one position for long periods of time.  In July 1951 an X-
ray showed an anomalous formation of the transverse processes 
of the 4th and 5th lumbar bodies on the right, and that they 
tended toward fusion.  In March 1952 he continued to complain 
of low back pain, and during that month his past medical 
history was shown to include "record of USN treatment of 
arthritis".  It is unclear as to where in the veteran's body 
the mentioned arthritis may have been, or as to the date(s) 
of any such treatment, because there is no other notation of 
arthritis in the SMRs.  An additional X-ray of the lumbar 
spine was taken in April 1952, and the diagnosis was changed 
to congenital deformity of joint, with pseudoarthrosis of the 
transverse processes of the fifth and sixth vertebrae and 
first sacral segment.  The veteran appeared before a Board of 
Medical Survey in May 1952.  He related a long history of 
pain in the low back and hips from the age of 13 or 14.  He 
said he was unable to run as fast as the other children, and 
had pain in the back on prolonged standing.  He denied any 
back injuries prior to enlistment or while on active duty in 
the Navy.  The Medical Survey Board determined that the 
veteran was unfit for Naval service and should be discharged 
due to permanent physical disability, and that his pre-
service congenital deformity had not been aggravated by 
service. 

The veteran underwent VA examinations in August 1964, August 
1969, April 1975, and January 1984.  While the primary 
purpose of these VA examinations was to assess the severity 
of his service-connected right shoulder disability, in his 
narrative history and present complaints he included 
complaints of back pain since service.  On VA examination in 
August 1964, an X-ray of the lumbar spine showed 
lumbarization of the 1st sacral segment, with the transverse 
processes being free.  The diagnosis was chronic low back 
strain, secondary to congenital anomaly of the 1st sacral 
segment.  On VA examination in August 1969, evaluation of the 
back showed that it was symmetrical and had no deformity or 
limitation of motion.  

Evidence submitted subsequent to the December 1993 RO 
decision includes duplicate SMRs, VA treatment records, and 
the veteran's statements.  Although there have been slight 
variations in how the RO has stated the issue in the July 
1952 rating decision, the September 1964 rating decision, and 
the December 1993 decision letter, it is clear that the issue 
currently on appeal is whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a low back disability, and that this includes 
whether his congenital lumbar deformity was aggravated or had 
superimposed disability in service, and whether he had lumbar 
arthritis in service or whether any current lumbar arthritis 
is related to service.


With regard to the evidence received subsequent to the 
December 1993 final decision by the RO, the Board finds that 
although the VA treatment records are new, they are not 
material, because they have no bearing on the issue currently 
on appeal.  The VA treatment records primarily pertain to 
other medical problems, but do include current X-rays of the 
lumbar spine taken in June and October 2002.  While current 
lumbar disability, including degenerative changes of the 
lumbar spine, is shown on these X-rays, these findings have 
no bearing to the issue of reopening the previous claim.  
Specifically, these new treatment records therefore have no 
bearing on whether the veteran's congenital abnormality 
(fusion of the 4th and 5th lumbar vertebrae) was aggravated 
during service or had any disability superimposed upon it 
during service.  Moreover, these current VA treatment records 
have no bearing on whether the veteran had a diagnosis of, or 
treatment for, arthritis of the back during service.  
Finally, this new evidence does not change the fact that 
service connection cannot be granted for the veteran's 
congenital lumbar abnormality.  See 38 C.F.R. § 3.303(c).  
Thus, these medical records do not provide an unestablished 
fact necessary to substantiate the claim, nor do they raise a 
reasonable possibility of substantiating the claim.  

With regard to the veteran's statements, the Board notes that 
the veteran, as a layperson, lacks the appropriate medical 
training and expertise to be competent to provide a probative 
opinion on a medical matter, such as the existence of a 
disability in service or a relationship between current 
disability and service (to include on the basis of 
aggravation of a pre-existing congenital defect).  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998); citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

In conclusion, therefore, the Board notes that none of the 
newly submitted evidence shows the existence of lumbar 
arthritis in service or that any current lumbar arthritis is 
related to service, nor does the newly submitted evidence 
show that the veteran's congenital lumbar abnormality was 
aggravated or acquired a superimposed disease or injury 
during his active military service.  Thus, the Board 
concludes that new and material evidence has not been 
presented to reopen the veteran's claims for service 
connection for a low back disability, and the request to 
reopen must be denied. 

ORDER

New and material evidence has not been submitted, and the 
appeal to reopen the claim of entitlement to service 
connection for a low back disability is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


